Citation Nr: 1217037	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-32 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to an initial compensable evaluation for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran served in the United States Army National Guard, and had active duty from September to December 2002, from January 2003 to December 2004, and from August 2005 to December 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The December 2008 rating decision denied service connection for posttraumatic stress disorder, bilateral hearing loss, memory loss, headaches, bilateral shoulder and knee disorders, and right ankle and back disorders, to which the Veteran filed a timely notice of disagreement.  The September 2009 rating decision granted service connection for PTSD, memory loss, right ankle and back disabilities, and migraine headaches that was assigned an initial noncompensable rating, and again denied service connection for a bilateral knee disorder.  The Veteran perfected an appeal as to the denial of service connection for a knee disorder and the disability evaluation assigned for his migraine headaches.

In March 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The evidence preponderates against a finding that any chronic knee disorder had its clinical onset during or is otherwise related to active service.

2.  Migraine headaches are persistent and disabling, but have not been manifested by characteristic prostrating attacks.



CONCLUSIONS OF LAW

1.  A chronic knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103(A), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).

2.  The schedular criteria for an initial 10 percent disability rating for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.124a, Diagnostic Codes 8100, 8046-9305 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In April and September 2008 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of the information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the April 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability or that a service-connected disability had worsened in severity would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records were obtained.  The Veteran's VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

In March 2009, the Veteran was afforded a VA neurological disorders examination in conjunction with his claim regarding his migraine headaches, and the examiner provided an opinion regarding the etiology and severity of the claimed disorder and a clear rationale for his opinion from which the Board may render a fair and reasoned decision.  The examination report is of record.  See 38 C.F.R. § 3.326 (2011). 

The Board notes that an etiological opinion has not been obtained for the Veteran's service connection claim for a bilateral knee disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, while there is a current diagnosis of chondromalacia patella, there is no true indication of an incident in service or that this disability is associated with service.  Thus, in view of the absence of pertinent pathology in service, and the first suggestion of pertinent disability several years after active duty, relating this disability to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  The Board is satisfied that the duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A. Service Connection

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This is also a direct service connection theory of entitlement.

Further, service connection may also be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training, or for disability resulting from injury incurred during a period of inactive duty training.  38 U.S.C.A. §§ 101(24), 1110; 38 C.F.R. § 3.6

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b) (2011).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

The Veteran asserts that he has a bilateral knee disorder that was incurred during active service.  He testified that he initially noticed his knee problem while stationed at Luke Air Force Base while serving during Operation Enduring Freedom, from January 2003 to November 2004 (see Board hearing transcript at page 4).  The Veteran said his service occupation was military policeman and he worked at an entry gate that necessitated his standing on his feet for up to eight hours per day (Id. 4-5).  

Further, during his subsequent period of service, from August 2005 to November 2006, the Veteran said that he was required to wear heavy gear and equipment and regularly climbed flights of stairs that caused further knee pain (Id. at 6-7).  He believed that the normal wear and tear of service caused his knee problems and said that he was told he needed a total right knee replacement because the cartilage was worn and the ligaments were gone (Id. at 10).  The Veteran denied receiving any medical treatment for his knee pain in service, said he self-medicated with aspirin at Luke Air Force Base, and stated that, while in Iraq, troops were so under-manned that he hesitated harming his team by seeking medical treatment (Id. at 10-11).  Thus he believes that service connection is warranted for a bilateral knee disorder.

In the instant case, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a bilateral knee disorder that was incurred in or otherwise the result of his active military service.

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a bilateral knee disorder.  When examined for enlistment into the National Guard in January 2002, the Veteran's lower extremities were normal.  The Veteran did not report having knee pain during an annual medical review performed in January 2003 when he was considered deployable.  

A November 2004 Post Deployment Health Assessment indicates that the Veteran denied having stiff, swollen, or painful joints.  On a service examination conducted on November 17, 2004, prior to separation, the Veteran did not report having knee problems.  On a report of medical history completed in April 2005, when the Veteran was examined for retention in the National Guard, he checked no to having knee trouble and swollen and painful joints and, on examination at that time, his lower extremities were described as normal.  

A November 8, 2006 report of medical assessment indicates that the Veteran described having lung, right ankle, back and ear problems, along with headaches, and ringing in his ears, for which he did not seek medical care while on active duty.  He did not report having knee pain or a knee disorder.  A November 9, 2006 Post Deployment Health Assessment indicates that, during his recent deployment, the Veteran said he developed swollen, stiff, or painful joints (specifying back pain).  He did not describe knee pain or other problems.  Knee pain was not mentioned in a December 2007 annual medical review.

Post service, VA outpatient records, dated from January 2007 to August 2008 do not refer to any knee complaints.  The Veteran filed a claim of service connection for knee disability in April 2008.  In August 2008, the Veteran reported that his knees bothered him since returning from deployment, with the right knee worse than his left one.  He had constant knee pain that started in the popliteal fossa and moved anteriorly when he stood.  The knees gave way but did not swell or lock.  The clinical assessment was bilateral chronic knee pain, right greater than left, consistent with patellofemoral syndrome.  X-rays were ordered and a right knee strap was issued to the Veteran.  

The VA medical records also indicate that, in October 2008, a physical therapist noted the Veteran's complaints of bilateral knee pain for two years, since he returned from Iraq.  The assessment was chronic bilateral knee pain with findings consistent with patellofemoral syndrome.

In November 2008, VA issued a knee brace for the Veteran's right knee.

A December 2008 VA outpatient record indicates that the Veteran was evaluated by an orthopedic surgeon who noted that results of x-rays showed chondromalacia patella.  The medical specialist diagnosed the Veteran with chondromalacia patella, with a need to rule out a "mmt" (medial meniscal tear?), for which a magnetic resonance image (MRI) was recommended.

Results of a February 2009 MRI performed by VA show that the Veteran's right knee ligaments and menisci appeared intact.

The Veteran has contended that service connection should be granted for a bilateral knee disorder, diagnosed as chondromalacia patella.  Although the evidence shows that the Veteran currently has chondromalacia patella, no competent evidence has been submitted to show that this disability is related to service or any incident thereof, including the Veteran's service-connected lumbar spine or right ankle disabilities.  In short, no medical opinion or other medical evidence relating the Veteran's chondromalacia paella to service or any incident of service, including a service-connected disability, has been presented.  See 38 C.F.R. §§ 3.303, 3.310; Allen, Wallin, Reiber, supra.

On the other hand, the record reflects that the Veteran's lower extremities were normal on separation from service and the first post-service report of chondromalacia was in 2008, nearly 2 years after the Veteran's separation from service.  During this period, the Veteran documented complaints of other maladies since service, including musculoskeletal problems affecting the back and ankle.  There was no mention of knee problems.  

While the Veteran maintains that he has a bilateral knee disorder related to military service, as a lay person, he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And, as noted above, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as knee pain, a broken leg, varicose veins, or even tinnitus, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

While the Veteran is competent to state that he injured his knees in service and has had problems with them ever since, he is not competent to identify chronic knee pathology or determine the date of its onset.  The pathology of chondromalacia patella is not readily recognizable by a layman, such as varicose veins or acne.  Even medical professionals rely on x-rays, MRIs, and other diagnostic tools to diagnose meniscal tears and other knee pathology.  

To the extent the Veteran is claiming knee injury in service and continuity of knee symptoms since in-service events, he is not a reliable historian.  He testified that he did not report having knee difficulties in service, including when examined for service discharge, and examination of his lower extremities at that time was normal.  While he states that he did not complain of pertinent symptoms in service or seek medical treatment for fear of weakening his undermanned team while in Iraq, this does not explain why he failed to mention pertinent difficulty when examined pursuant to service discharge, when he was leaving service anyway.  He did report several other maladies at that time, including other musculoskeletal problems.  When receiving treatment at VA facilities in the months after service, he never mentioned knee problems.  He was first seen for knee pathology a few months after filing his claim for compensation, when he related a history of knee pain since returning from deployment.  

During the March 2011 Board hearing, the Veteran's representative noted that the RO granted service connection for a back disability (in September 2009), based on an April 2009 VA examiner's opinion that the claimed disorder was likely due to the strain of wearing body armor, and carrying gear and a weapon, and argued that the same strenuous activity caused the Veteran's claimed knee disorder (see Board hearing transcript at page 9).  However, there is no medical opinion relating knee problems to wearing body armor and the Veteran expressly reported having back and right ankle problems when evaluated prior to discharge in November 2006.  The situation is not analogous and there is no basis for linking current knee disability to service.  

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claim for service connection for a bilateral knee disorder and his claim is therefore denied.


B. Increased Rating

The present appeal involves the Veteran's claim that the severity of his service-connected headache disability warrants a compensable disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). However, the history of a disability is even more important where, as here, the Veteran disagrees with the initial evaluation assigned upon the grant of service connection.  In such a case, separate ratings can be assigned for separate periods of time, based on the levels of disability manifested during each separate period of time, from the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011). 

The Veteran's statements describing the symptoms of his service-connected headache disability are deemed competent evidence.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

As noted, in the September 2009 rating decision, the RO granted service connection for migraine headaches, and assigned an initial noncompensable disability evaluation under Diagnostic Code 8100.  38 C.F.R. § 4.124a.

According to Diagnostic Code 8100, a 10 percent (compensable) disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months; and a noncompensable rating is warranted for less frequent attacks.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A maximum 50-percent disability rating is warranted for migraine headaches with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

VA treatment records, dated from January 2007 to June 2010, are not referable to complaints of, or treatment for, migraine headaches.  .

In May 2009, the Veteran underwent VA neurological disorders examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  The Veteran gave a history of headaches that started in December 2005 when he was in contact with the Duke system, and that he treated them with aspirin.  The Veteran described having pressure on the top to both sides of his head that lasted into the second day with more intense pain but declined by the fourth day when the headache was gone.  This occurred weekly for his year in Iraq and post deployment.  The Veteran had no problem with cell phones, but laser pointers, kitchen microwaves, radar detectors on the freeway, etc., were associated with a headache.  The threshold for contact time was 10 to 30 seconds for microwave, with instantaneous headaches with laser pointer and detectors.  The Veteran described his headache as throbbing with light, sound, and motion sensitivity, but denied nausea and vomiting.

Further, the Veteran reported having headaches 20 out of 30 days, but no days of incapacitation.  He avoided weight lifting with a headache, and believed nearby exposure to microwaves caused 90 percent of his headaches, albeit some were slight.  The course of his headaches was identical each month of the past year but the headaches were improved since returning from Iraq.  He denied any hospitalization for headaches.  

The diagnosis was migraine headaches and the VA examiner stated that the headaches were not prostrating and that activity could continue during their activity.  When the Veteran had a headache, the VA examiner said the disability prevented him from shopping and participating in sports and recreational activities.  It had a severe effect on the Veteran's ability to complete chores and travel, had a mild to moderate effect on the Veteran's ability to groom and toilet himself, and no effect on his other activities of daily living.  The VA examiner noted that when the Veteran had a headache, he hibernated if at home.  He liked dark quiet rooms for recovery.  He timed the onset of migraine to his exposure microwaves.  About 90 percent of his headache, such that 17 out of 20 days with headaches, were related to microwave stimulus.  The headaches were usually in the bilateral areas.

VA clinical records, dated in October 2009 and March 2010, show that the Veteran denied having headaches.

During his March 2011 Board hearing, the Veteran testified that he had headaches on a day to day basis that lasted a couple days with one that lasted two weeks or a month (see Board hearing transcript at page 12).  He said that treated his headaches with over the counter medications (Id. at 12 and 15).  The Veteran stated that some of his headaches were severe and he had to leave work once or twice (Id. at 13).  If a headache struck while he was at home, he closed the lights (Id.).  He said that approximately half a month he had massive head pain that debilitated him (Id.).  The Veteran testified that he worked full time in an office job at a behavioral health clinic and that his employer understood his headache disability and was accommodating (Id.).  If the Veteran had a headache at work, he took a break, walked around, or went to a quiet room and turned off the lights for about a half hour (Id. at 15).  The Veteran said that he never had a headache severe enough to warrant going to a hospital emergency room (Id. at 16).

As noted above, in order to qualify for a compensable (10 percent) rating under Diagnostic Code 8100, the evidence must show characteristic prostrating attacks averaging one in two months over the last several months.  See 38 C.F.R. § 4.124a. The Veteran does not have prostrating headaches, and the Board finds that his service-connected headache disorder is not manifested by symptomatology more nearly approximating that required for compensable rating under Diagnostic Code 8100.  The May 2009 VA examiner specified that the headaches were not prostrating.  The medical evidence during this period shows that the Veteran did not receive any treatment, and took no prescribed medication, for his headaches.  There is no evidence of prostrating attacks.  

The Veteran reported having frequent and chronic headaches that occurred almost daily and that were exacerbated by exposure to microwaves, laser pointers, and radar detectors, he reported these headaches as throbbing with motion, light, and sound sensitivity, but denied nausea or vomiting and any incapacitating days due to the headaches.  Resolving all doubt in the Veteran's favor, a 10 percent rating is awarded analogous to cerebral arteriosclerosis.  Purely subjective symptoms, such as headaches will be assigned a 10 percent rating and no more.  A higher evaluation is assigned for purely neurological disabilities, such as hemiplegia or cranial nerve paralysis, which is not shown here.  See 38 C.F.R. § 4.124a, Diagnostic Code 8046-9305 (2012).  

In view of the foregoing, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's service-connected migraine headaches for the entire initial rating period.  The Board notes that other diagnostic codes for neurological conditions that provide a compensable rating are not more appropriate because the facts of this case do not support their application.  See, e.g., 38 C.F.R. § 4.124a, Diagnostic Codes 8000-8045, 8103-8412 (2011).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence). 

The Board has also considered whether the Veteran's headache disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

A total rating based upon individual unemployability due to service-connected disabilities (TDIU) claim is an element of all appeals of an increased rating claim.  In Rice v. Shinseki, 22 Vet. App. at 447, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Although the March 2009 VA examiner said that the Veteran's headache disability had significant effects on his occupational activities, the VA examiner also reported, and the Veteran recently testified, that he worked full-time as a family counselor and, in this case, the issue is not raised by the record.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   However, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.


ORDER

Service connection for a bilateral knee disorder is denied.

An initial 10 percent evaluation for migraine headaches is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


